Exhibit 10.4

 

AMENDMENT #1 TO

KONA GRILL, INC.

2012 STOCK AWARD PLAN

STOCK OPTION AGREEMENTS

 

 

This Amendment #1 to the Kona Grill, Inc. 2012 Stock Award Plan Stock Option
Agreements is made between Kona Grill, Inc., a Delaware corporation (the
“Company”) and Berke Bakay (the “Optionee”) is entered into effective as of
September 4, 2018.

 

Recitals

 

WHEREAS, the Company and the Optionee entered into Employment Agreements dated
as of February 5, 2015 (the “2015 Employment Agreement”) and March 1, 2018 (the
“2018 Employment Agreements”, and collectively with the 2015 Employment
Agreement, the “Employment Agreements”);

 

WHEREAS, Section 5.3 of the Employment Agreements provide that the vesting
schedule shall be accelerated for certain events as provided therein and that
any stock option agreements relating to grants of Options shall provide for such
acceleration of vesting;

 

WHEREAS, the Company and the Optionee entered into Stock Option Agreements on
each of

February 6, 2014, February 5, 2015, February 24, 2016, February 23, 2017 and
February 8, 2018 (collectively, the “Stock Option Agreements”);

 

WHEREAS, the Stock Option Agreements did not provide for the provisions as
required by Section 5.3 of the Employment Agreements; and

 

WHEREAS, the parties now desire to amend each Stock Option Agreement to provide
for the provisions as required by Section 5.3 of the Employment Agreements;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.        Stock Option Agreements. Except as amended otherwise herein, the terms
of each of the Stock Option Agreements shall remain in effect and are not
otherwise amended or revised.

 

2.        Amendment of Stock Option Agreements – Defined Terms. The first
sentence of each Stock Option Agreement shall be amended and restated to state:

 

“Unless otherwise defined herein, the terms defined in the Kona Grill 2012 Stock
Award Plan (the “Plan”) and that certain employment agreement by and between the
Company and the Optionee shall have the same defined meanings in this Stock
Option Agreement.”

 

3.        Amendment of Stock Option Agreements – Vesting Acceleration. Section I
of each such Stock Option Agreement shall be amended to include the following
provisions following the section titled “Vesting Schedule”:

 

 

--------------------------------------------------------------------------------

 

 

“A.      Termination without Cause/ For Good Reason- Upon the occurrence of
termination of Optionee without Cause or if Optionee terminates the 2018
Employment Agreement for Good Reason under during the term of the 2018
Employment Agreement, all unvested Options scheduled to vest over a period of
twelve (12) months following the date of termination shall immediately vest and
be immediately exercisable.      

 

B.      Termination following expiration of Employment Agreement- After the two
year term of the 2018 Employment Agreement expires, to the extent Optionee is
terminated without Cause or the Optionee terminates for Good Reason all unvested
Options shall immediately vest and be immediately exercisable.

 

C.      Acceleration upon a Change of Control-      Upon the occurrence of a
Change of Control, all unvested Options shall immediately vest and be
immediately exercisable.”

 

4.         Amendment of February 8, 2018 Stock Option Agreement. Section I of
the February 8, 2018 Stock Option Agreement shall also be amended to include the
following section following the provision included in Section 3A above:

 

“Notwithstanding the foregoing, if any such termination without Cause or for
Good Reason occurs before March 1, 2019, all unvested Stock Options scheduled to
vest over a period of twenty-four (24) months following the date of termination
shall immediately vest and be immediately exercisable.”

 

 

IN WITNESS WHEREOF, the Optionee has hereunto set the Optionee’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

KONA GRILL, INC.

 

 

 

By: /s/ Richard J. Hauser                                       

      Richard J. Hauser, Chairman of the

      Compensation Committee of the Board

      of Directors

 

OPTIONEE:

 

 

 

By: /s/ Berke Bakay                                               

      Berke Bakay

 

 

2